Citation Nr: 0319017	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  02-00 374	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for right ankle disability 
secondary to the veteran's service-connected cartilage 
semilunar removal of right knee.

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to August 
1958.

This case is before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama (hereinafter RO).


FINDINGS OF FACT

1.  VA has obtained all relevant available evidence necessary 
for an equitable disposition of the veteran's appeal.

2.  The medical evidence of record establishes that the 
veteran suffers from chronic right ankle pain with moderate 
functional impairment.  The most recent x-rays of his right 
ankle were normal.

3.  The record contains evidence that establishes that the 
veteran suffers from a service-connected cartilage semilunar 
removal of right knee.

4. There is also competent medical evidence that the veteran 
suffers from veinous insufficiency, diabetes, hypertension 
and tobacco abuse.

5. The competent medical evidence of record etiologically 
links the development of the veteran's right ankle pain to 
his veinous insufficiency, diabetes, hypertension and tobacco 
abuse.

6. There is no competent medical evidence etiologically 
linking the development of the veteran's right ankle pain to 
his service-connected cartilage semilunar removal of right 
knee.  

CONCLUSION OF LAW

The veteran is not entitled to service connection for a right 
ankle disability as secondary to the service connected 
cartilage semilunar removal of right knee.  38 U.S.C.A. §§ 
101(24), 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.6, 3.303 3.310 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002) and implementing regulations published at 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  
The VCAA eliminates the concept of a well- grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The VCAA also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
the Board finds that the VA's duties, as set out in the VCAA, 
have been fulfilled.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  The 
veteran was notified of the evidence required for a grant of 
his claim, and of the provisions of the VCAA, by letter dated 
January 2003.  He was also notified of the evidence necessary 
for a grant of his claim by rating decision dated August 2001 
and statement of the case dated December 2001.  The Board 
concludes, therefore, that the discussion therein adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  Consequently, there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002).  The necessary evidence, which includes 
clinical records pertinent to the veteran's claim in the form 
of May 2001 VA examination and X-ray report as well as 
outpatient treatment reports dated October 1999 and September 
1999, prepared by the veteran's private physician, has been 
obtained by the RO.  There is no specific reference to any 
other pertinent records that would assist in the adjudication 
of the veteran's claim.  The Board finds, therefore, that the 
evidence of record is sufficient to adjudicate the claims on 
appeal, and that the development requirements of the VCAA 
have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted.

II. Secondary Service Connection for Ankle Disability

Service connection is warranted for a disability that is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2002).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is established for a 
secondary condition, the secondary condition is considered a 
part of the original condition.  Id.

The Board notes that the veteran has not claimed entitlement 
to service connection for a right ankle disability on a 
"direct" basis; rather, he asserts that he has developed this 
disability as a result of his service-connected cartilage 
semilunar removal, right knee, principally brought on by the 
gait in his walk.  He argues, therefore, that "secondary" 
service connection for a right ankle disability is warranted.

Summarizing briefly the pertinent evidence of record, in May 
2001, the veteran underwent a VA medical examination in 
connection with his claim of entitlement for service 
connection for right ankle disability secondary to the 
service connected cartilage semilunar removal of right knee.  
According to the VA examination, the veteran complained of 
ankle pain.  His venous stasis revealed hemosiderin deposits 
in the lower extremities.  Furthermore, he had onychomycotic 
nails.  He walked with a cane and his gait was antalgic.  He 
had TED hose on his left leg only, varicose veins in both 
legs, and a history of being treated for a deep vein 
thrombosis and venous insufficiency with Coumadin for his 
left leg.  He also had a limited range of motion in his 
ankle, and, therefore, the examining physician was not able 
to determine any crepitus.  He did not have ankle edema.  In 
addition, he gave a history of being a two-pack-a-day smoker.  
He also had some sensory loss on the lower extremities.  X-
rays of the veteran's right ankle were normal.  Consequently, 
the examining physician opined that:

The veteran's leg/ankle pain is more 
likely secondary to his veinous 
insufficiency, diabetes, HTN and 
tobacco abuse.  Although he denies 
intermittent claudication, some of his 
pain could be attributed to pain 
secondary to circulatory changes from 
the above mentioned chronic disease 
processes.  He has modified his gait 
[which] could be attributed to his 
knee pain but not as the single 
solitary source of the pain.  

See May 2001 VA examination report.

The record also contains an outpatient treatment report, 
dated October 1999, submitted by the veteran, which indicates 
that he sought treatment in connection with complaints that 
he injured his knee in the Navy and had progressive trouble 
and pain in his right ankle, right hip and "LS" 
(lumbosacral) area.  According to the examination report, the 
veteran experienced pain with the extension and dorsiflexion 
of his right ankle.  Furthermore, the report indicated that 
X-rays were obtained and that the findings supported 
"degenerative joint disease with degenerative disease of the 
LS spine resulting from trauma probably."  See October 1999 
outpatient treatment report.  There is another outpatient 
treatment report, dated September 1999, indicating that the 
patient sought treatment for ankle pain.  This report 
indicates that the veteran suffers from degenerative joint 
disease of the ankle, knee and hip.  However, it also does 
not provide any information as to the etiology of this 
disorder.
 
There is no other medical evidence in the record relating to 
the veteran's claimed ankle disability.  In addition, the 
veteran has not identified any additional evidence relevant 
to his claim.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim. The appellant prevails in either event. 
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied. 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the present case, there is competent medical evidence that 
etiologically links the veteran's right ankle disability to 
his venous insufficiency, diabetes, hypertension and tobacco 
use.  In addition, the evidence indicates that some of the 
veteran's pain could have resulted from circulatory changes 
associated with his chronic diseases, which are set forth 
above.  By contrast, there is no independent supporting 
clinical evidence from a physician or other medical 
professional to support the veteran's claim that his right 
ankle disability is secondary to his cartilage semilunar 
removal of right knee.  Similarly, there is no evidence that 
the veteran's right ankle pain is the result of an "altered 
gait."  Indeed, the "veteran's own statements expressing 
his belief that his disabilities are service connected . . . 
are not probative."  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992). 

Notwithstanding the veteran's claim, the objective clinical 
evidence, in the form of the medical opinion included in the 
veteran's May 2001 VA examination etiologically links the 
veteran's ankle disability to his veinous insufficiency, 
diabetes, hypertension and tobacco abuse, and not to his 
service-connected right knee disability.  As a result, the 
Board finds the "negative" evidence outweighs the "positive" 
evidence, and, therefore, the claim for service connection 
for a right ankle disability must be denied.  Espiritu, 2 
Vet. App. 492; Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for a right ankle 
disability secondary to the service connected right knee 
disorder is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

